DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claim 16 has been amended. Claims 17 and 19-34 are as previously presented. Claims 35 and 36 are new. Claim 18 has been cancelled. Therefore, claims 16-17 and 19-36 are currently pending and have been considered below.

Response to Amendment
	The amendment filed on March 15, 2022 has been entered. Applicant’s amendment overcomes the previously set-forth rejection of claim 16 under 35 U.S.C. 112(f), 35 U.S.C. 112(a) and 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 19-20, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ribau et al. (EP 2037183 A1, hereinafter Ribau) in view of Gao (CN 102748851 B).
Regarding claim 16, Ribau discloses a steam cooking appliance (Abstract, lines 1-2, “A steam oven device…”), comprising: 
a cooking chamber (Abstract, lines 1-2, “…at least one cooking cavity…”); 
an evaporator unit configured to evaporate water to generate steam for supply into the cooking chamber (Abstract, lines 6-7, “…a boiler means for vaporising water…”); and 
a water supply unit (Abstract, lines 7-8, “…a water tank for receiving water to be vaporized by the boiler…”) including a removable water tank (Para. 0021, lines 8-9, “…pulling out water tank 10 from receiving slot 8…”), said water tank comprising a valve unit (Para. 0021, lines 1-2, “…water tank 10 has two snap-in connections 11…”) for coupling to the evaporator (Para. 0014, lines 2-4, “…first water pump supplies water from the water tank to the boiler…”, where the snap-in connection is in fluid connection to the water pump stated in Para. 0021), said valve unit including two valves formed separately from one another (Para. 0021, lines 1-2, “…two snap-in connections 11…”, where the snap-in connections are separate from one another).
Ribau does not disclose:
wherein, in an operating state of the steam cooking appliance, a first valve of the two valves is configured to guide water and a second valve of the two valves is configured to guide air.
However, Gao discloses, in the similar field of steam evaporators with water tanks, a boiler for evaporator water (Para. 0046, line 2, “…a hearth 1…a heating core 2…”) connected to a water tank (Para. 0057, lines 1-2, “…hot water tank 19…”), where a water tube (Para. 0057, lines 5-8, “…the water tank is provided with a hot water inlet…the hot water inlet via the hot water pipe 20 is sealed…”) and an air tube connect the boiler to the water tank (Para. 0057, lines 1-8, “…the top is provided with an air return port….air return port through emptying pipe 21 sealed with the exhaust port…”, where the entire configuration is shown in Modified Fig. 1.5). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the two snap-in connection piping system from Ribau with the configuration of an air tube and a water tube system connected between the boiler/evaporator and the water tank as taught by Gao.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of replacing the configuration of a high-pressure water pump through the natural movement of water and air so that power consumption is reduced and a low carbon footprint can be achieved, as stated by Gao, Para. 0058, lines 3-7, “…firstly closing the water inlet valve and the exhaust valve, and then opening the water supply valve and the pressurizing valve, the water supply tank in the water naturally flows in the boiler water tank….replaces the configuration of the high-pressure water pump, reducing power consumption, and really embodies the low carbon life idea.”.

    PNG
    media_image1.png
    930
    748
    media_image1.png
    Greyscale

Modified Fig. 1.5, Gao
Regarding claim 19, modified Ribau teaches the apparatus according to claim 16, as set forth above, discloses further comprising a panel support (Inherently disclosed in Ribau, Modified Fig. 1, where the water tank is supported), said water supply unit includes a receiving unit for receiving the water tank, said receiving unit being attached to the panel support and having an essentially elongated configuration (Inherently disclosed in Ribau, Para. 0021, lines 3-6, “…water tank 10 is pushed to its operating position…fully received in receiving slot 8 the snap-in connections 11 automatically provide…communication with first and second pumps…”, where the receiving slot is the receiving unit, has an elongated shape, and connects to the water tank).

    PNG
    media_image2.png
    610
    812
    media_image2.png
    Greyscale

Modified Figure 1, Ribau
Regarding claim 20, modified Ribau teaches the apparatus according to claim 19, as set forth above, discloses wherein the receiving unit has a cylindrical or circular-cylindrical configuration (Inherently disclosed in Ribau, Modified Fig. 4, where the snap-in connections shape is shown to be cylindrical).

    PNG
    media_image3.png
    530
    542
    media_image3.png
    Greyscale

Modified Figure 4, Ribau
Regarding claim 31, modified Ribau teaches the apparatus according to claim 16, as set forth above, discloses wherein the water tank includes a main body, said water tank having a front side facing a user, and a closure element provided on the front side and fastened to the main body of the water tank (Inherently disclosed in Ribau, Modified Fig. 4.1, where the features claimed are shown).

    PNG
    media_image4.png
    624
    1181
    media_image4.png
    Greyscale

Modified Figure 4.1, Ribau
Claims 17, 21, 23-25, 28, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Ribau et al. (EP 2037183 A1, hereinafter Ribau) in view of Gao (CN 102748851 B) and in further view of Malcolm et al. (EP 1724529 A1, hereinafter Malcolm).
Regarding claim 17, modified Ribau teaches the apparatus according to claim 16, as set forth above, discloses valves being present (Modified Fig. 4, snap-in connections 11).
Modified Ribau does not disclose: 
Wherein the valves are essentially arranged one above the other in an installed position of the water tank.
However, Malcolm discloses, in the same field of invention of water tanks for steam cookers, a water tank with valves arranged on top of one another (Modified Fig. 2, where the mounting configuration would result in the valves being stacked on top of each other). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the water tank in modified Ribau with the stacked valve configuration as taught by Malcolm.
	One of ordinary skill in the art would have been motivated to make this modification in order to have the advantage of another mounting configuration for the water tank to attach to the steam generator as stated by Malcolm, Para. 0006, lines 2-3, “…vessel outlet when the portable vessel is mounted to the oven…”. 
Furthermore, it has also been held that the mere rearrangement of parts is an obvious modification to make.  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  Further modifying Ribau, as articulated above, would still have the same end-result of a water tank with valves capable of connecting to a steam generator or evaporator. The stacked arrangement of valves would be an obvious matter of design choice.  


    PNG
    media_image5.png
    679
    714
    media_image5.png
    Greyscale

Modified Figure 2, Malcolm
Regarding claim 21, modified Ribau teaches the apparatus according to claim 19, as set forth above, discloses wherein the receiving unit includes an adapter part that has two first connections for fluidically coupling to the water tank in an operating position (Modified Fig. 4, snap-in connections 11 that connect the water tank to an operation position).
Modified Ribau does not disclose:
The adapter also having two second connections for fluidically coupling to the evaporator unit.
However, Malcolm discloses, in the same field of invention of water tanks for steam cookers, a spring-biased valve that couples to the outlet fluid port (Para. 0019, lines 17-18, “…fluid port 70, 72 equipped with a normally closed valve 74, 76, such as a spring-biased valve…”, where the valve would be connected to the steam generator inlet, Para. 0006, lines 1-2). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the snap-in connection from modified Ribau with the addition of the spring-biased valve as taught by Malcolm.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of further control over the flow from the water tank through a downstream valve as stated by Malcolm, Para. 0006, lines 4-6, “…a valve downstream of the vessel outlet to control flow of water from the portable vessel to the water reservoir…”.
Regarding claim 23, modified Ribau teaches the apparatus according to claim 21, as set forth above, discloses wherein the adapter part includes two connecting elements which are formed separately from one another, one of the two connecting elements forming one of the first connections and one of the second connections, and with another one of the two connecting elements forming another one of the first connections and another one of the second connections (Inherently a feature in modified Ribau, where the snap-in connection from Ribau is combined with the spring-biased valve from Malcolm, where the two connecting elements constitute the adapter and connected in series along with the water tank and steam generator, see modified Fig. 4.2).

    PNG
    media_image6.png
    495
    651
    media_image6.png
    Greyscale

Modified Figure 4.2, from Ribau and Malcolm, showing the modification made
Regarding claim 24, modified Ribau teaches the apparatus according to claim 23, as set forth above, discloses wherein the first connections are each formed by a sealing connection piece for fluidically coupling to the valves (Inherently disclosed in Ribau, Para. 0021, lines 4-6, “…snap-in connections 11 automatically provide a fluid mechanical communication with first and second pumps…”, where the fluid mechanical communication would inherently mean that the connection seals the openings in the water tank).
Regarding claim 25, modified Ribau teaches the apparatus according to claim 24, as set forth above, discloses wherein the sealing connection pieces are essentially supported on the adapter part in an actuating direction of the water tank (Inherently a feature in modified Ribau, see modified Fig. 4.2, where the spring-biased valve is attached to the actuating direction of the fluid that would be coming out of the snap-in connection).
Regarding claim 28, modified Ribau teaches the apparatus according to claim 21, as set forth above, discloses wherein the adapter part is mounted in a bearing section formed in the receiving unit for displacement essentially in an actuating direction of the water tank (Inherently a feature in Ribau, modified Fig. 1.2, where water tank and snap in connection mounted in a bearing section of the receiving unit where there is a slot for the water tank to slide into).

    PNG
    media_image7.png
    700
    1400
    media_image7.png
    Greyscale

Modified Figure 1.2, Ribau
Regarding claim 35, modified Ribau teaches the apparatus according to claim 17, as set forth above, discloses wherein the second valve is essentially arranged above the first valve in the installed position of the water tank such that the water is guided by the first valve from the water tank of the water supply unit to the evaporator unit and the air is guided by the second valve from the evaporator unit to the water tank of the water supply unit (Inherently disclosed in teaching from Gao, Modified Fig. 1.5, where the air valve 21 is located above the water valve 20, where the rearrangement of parts would be an obvious matter of design choice as well).  
Regarding claim 36, modified Ribau teaches the apparatus according to claim 21, as set forth above, discloses wherein the two first connections of the adapter part of the receiving unit are fluidically coupled to the first valve and the second valve, respectively, of the water tank in the operating position thereby forming a closed circuit (Inherently disclosed in teaching from Gao, Modified Fig. 1.5, where the evaporator, water tank, water pipe, and air pipe formed a closed loop) between the water tank of the water supply unit and the evaporator unit such that the water is guided by the first valve from the water tank of the water supply unit to the evaporator unit (Inherently disclosed in teaching from Gao, Para. 0057, lines 5-8, “…the water tank is provided with a hot water inlet…the hot water inlet via the hot water pipe 20 is sealed…”, where the water pipe in sealed) and the air is guided by the second valve from the evaporator unit to the water tank of the water supply unit (Inherently disclosed in teaching from Gao, Para. 0057, lines 1-8, “…the top is provided with an air return port….air return port through emptying pipe 21 sealed with the exhaust port…”, where the air pipe is also sealed).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ribau et al. (EP 2037183 A1, hereinafter Ribau) in view of Gao (CN 102748851 B) and in view of Malcolm et al. (EP 1724529 A1, hereinafter Malcolm) and in further view of Powers et al. (US 8347659 B2, hereinafter Powers).
Regarding claim 22, modified Ribau teaches the apparatus according to claim 21, as set forth above.
Modified Ribau does not disclose:
Wherein the adapter part includes at least one latching hook for latching the water tank to the adapter part.
However, Powers discloses, in the field of valves for fluid control, an adapter that includes a latch hook and locking mechanism for attachment (Page 41, Section 14, Para. 2, lines 5-6, “…  The lock mechanisms 600 includes a clamp hook 605, a clamp bar 610, a latch hook 615…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have changed the spring-biased valve from modified Ribau with the latch hook and locking mechanism as taught by Powers.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a passive latching mechanism as stated by Powers, Page 41, Section 14, Para. 3, line 1, “Latching mechanism 630 is a passive latching mechanism”. Furthermore, adding a latching hook to the spring-biased valve taught in modified Ribau would have been obvious to try as there are a limited amount of latching systems to choose from.

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ribau et al. (EP 2037183 A1, hereinafter Ribau) in view of Gao (CN 102748851 B) and in view of Malcolm et al. (EP 1724529 A1, hereinafter Malcolm) and in further view of Reichl et al. (US 20130202279 A1, hereinafter Reichl).
Regarding claim 26, modified Ribau teaches the apparatus according to claim 24, as set forth above. 
Modified Ribau does not disclose:
Wherein the sealing connection pieces each have a seal.
However, Reichl discloses, in the field of fluid channels with seals, a sealing connection with a seal (Para. 0132, lines 10-12, “…Fluid connector assemblies 23-1 and 23-2 are sealed fluid tightly and sufficiently pressure-tightly with metal pipe 2 by respective sealing means in the form of O-ring seals…”. It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have changed modified Ribau’s adapter connection pieces to have multiple seals as taught by Reichl.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of the adapter system being fluid tight and sufficiently pressure tight as stated by Reichl, Para. 00132, lines 10-12, “…Fluid connector assemblies 23-1 and 23-2 are sealed fluid tightly and sufficiently pressure-tightly with metal pipe 2 by respective sealing means…”. Furthermore, it is commonly known in the art to use seals with pipes, valves, snap-in connections, or any other fluid connection means in order to contain fluid within these objects.
Regarding claim 27, modified Ribau teaches the apparatus according to claim 26, as set forth above, discloses wherein the seal is an O-ring rubber seal (Inherently disclosed in modified Ribau as articulated from claim 26, Reichl, Para. 00132, line 12, “…sealing means in the form of O-ring seals…”).

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ribau et al. (EP 2037183 A1, hereinafter Ribau) and in view of Gao (CN 102748851 B) and in view of Malcolm et al. (EP 1724529 A1, hereinafter Malcolm) and in further view of Jurja (US 20080169741 A1).
Regarding claim 29, modified Ribau teaches the apparatus according to claim 21, as set forth above, discloses wherein the adapter part has a slotted guide (Modified Fig. 1, where the slot 8 inherently acts as a guide).
Modified Ribau does not disclose:
 Further comprising a spring acting upon the adapter part essentially in an actuating direction in a spring-loaded manner, and a sliding block engaging in the slotted guide.
However, Jurja discloses, in the field of slotted drawer mechanisms, a slider with a spring acting on an object in the actuating direction (Para. 0005, lines 8-11, “…move to an open position by one or more springs…”) and a sliding block for engaging into a slotted guide (Modified Fig. 1.2, where the sliding block is shown). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have changed the snap-in and valve adapter system from modified Ribau with the slotted drawer mechanism as taught by Jurja.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of an adapter system that could be attached to a main body through a push to open release system commonly seen in both drawers and in systems that require an object to be easily removeable, which would not require any permanent fastening system as stated by Jurja, Abstract, lines 2-4, “…closed by manually pushing on the drawer slide or the drawer, removing the manual force and subsequently pushing the drawer slide or drawer inward…”.

    PNG
    media_image8.png
    477
    997
    media_image8.png
    Greyscale

Modified Figure 1.2, Jurja
Regarding claim 30, modified Ribau teaches the apparatus according to claim 29, as set forth above, further comprising a retaining clip, said sliding block being guided in the retaining clip (Inherently a feature gained from Jurja as articulated above in claim 29, Para. 0005, lines 6-9, “…drawer slide having interlocks thereon that engage automatically when said drawer slide is pushed to a closed position and disengage automatically…pushed inward relative to another part…”, where the retaining clip would inherently be a part of the push to open mechanism).

Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ribau et al. (EP 2037183 A1, hereinafter Ribau) in view of Gao (CN 102748851 B) and in view of Ma (US 7337921 B2). 
Regarding claim 32, Ribau teaches the apparatus according to claim 31, as set forth above, discloses wherein the closure element is fastened to the main body of the water tank (Modified Fig. 4.1, secondary lid 14).
Ribau does not disclose:
Where the closure element is fastened via a bayonet or screw closure.
However, Ma discloses, in the field of closures for containers, a closure for use with a container that contains a screw closure (Page 12, Section 4, Para. 4, lines 8-9, “…turning the cap base to screw the closure on and off from a respective container…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the water tank with secondary lid from Ribau with the screw closure as taught by Ma. 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of requiring less force for opening and closing the cap compared to other known caps in prior art as stated by Ma, Page 11, Related art, Para. 3, “…a twist-open closure that overcomes the above and other disadvantages of known closures…”, where disadvantages include, “…a significant amount of force on the part of a user to initiate opening…”, Para. 2. Furthermore, the modification of a lid to a screw closure would have been obvious to try due to the limited options known in the art available for closing a container.
Regarding claim 33, Ribau teaches the apparatus according to claim 31, as set forth above, discloses wherein the closure element includes a cover cap having at least one section which in an installed position forms the front side of the water tank (Inherently a feature in modified Ribau, in modified Fig. 4.1. the secondary lid is flush with the front side of the water tank and forms a surface for the front side; as articulated above, the screw closure from Ma would replace the lid and have the same feature).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Ribau et al. (EP 2037183 A1, hereinafter Ribau) in view of Gao (CN 102748851 B) and in view of Jurja (US 20080169741 A1). 
Regarding claim 34, Ribau teaches the apparatus according to claim 16, as set forth above.
Ribau does not disclose:
Further comprising a push-push unit configured for removing the water tank from the steam cooking appliance.
However, Jurja discloses, in the field of slotted drawer mechanisms, a push to open drawer, which could be substituted with a water tank, that has the same functioning of a push-push unit as described in the applicant’s specification (Abstract, lines 1-4, “A push to open drawer slide and drawer having drawer slides…be closed by manually pushing on…the drawer, removing the manual force and subsequently pushing the…drawer inward and releasing it…allowing the drawer to be moved to the open position…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the water tank from Ribau with the push to open drawer mechanism as taught by Jurja.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a water tank that could be attached to a main body through a push to open release system commonly seen in both drawers and in systems that require an object to be easily removeable, which would not require any permanent fastening system as stated by Jurja, Abstract, lines 2-4, “…closed by manually pushing on the drawer slide or the drawer, removing the manual force and subsequently pushing the drawer slide or drawer inward…”.


Response to Arguments
Applicant’s arguments, see Pages 11-15, filed 03/15/2022, with respect to the rejection(s) of claim(s) 16-17 and 19-34 under U.S.C 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendment and newly-found prior art regarding the air valve and water valve connected between an evaporator and a water tank.
	Newly added claims 35 and 36 are also discussed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
05/18/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761